Judge Owsley
delivered the opinion of the court.
This was an appeal from a judgment rendered in favor of the appellee, upon a covenant entered into by him, for the payment of eighty dollars in brick work.
On the trial in the court below, the court instructed the jury that they ought to give interest, unless there were particular circumstances on the part of the appellant, justifying a departure from the general rule, and the only question material to be noticed by the court, involves the propriety of those instructions.
Tnat the instructions ought not to have been given, is, in ettect, decided in the case of Guthrie and Cox against the Wickliffes, 4 Bibb, 541.
By thát case, covenants, suchas that upon which this suit is founded, does not, ás a matter of law, bear interest; and although the jury may give damages commensurate with the principal demand and interest, whether they will or will not do so, must depend upon the discretion of the jury, exercised without any control of the court.
The court, in directing the jury, therefore, as matter law, to find interest under the circumstances stated in their instructions, erred; and the judgment must, consequently, be reversed with cost, the cause remanded, and further proceedings had not inconsistent with this opinion.